Johnson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the time of the exportation of the earthenware beakers contained in the packages numbered 66 to 80, inclusive, and 85, 86, and 87, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at 21 shillings, British Currency, per dozen, less 20%, 5%, and 5%, plus 20%, plus packing.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this ease may be submitted on the foregoing stipulation.
On the agreed facts, I find that the export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved herein, earthenware beakers contained in the packages numbered 66 to 80, inclusive, and 85, 86, and 87, and that such value is 21 shillings, British currency, per dozen, less 20 per centum, 5 per centum, and 5 per centum, plus 20 per centum, plus packing.
Judgment will be rendered accordingly.